—Judgment, Supreme Court, Bronx County (William Wallace, J., at initial suppression hearing; Frank Torres, J., at reopened suppression hearing, jury trial and sentence), rendered October 20, 1994, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and not against the weight of the evidence. Issues of credibility were properly presented to the jury and we see no reason to disturb its findings.
Defendant’s motion to suppress a bullet found in his car was properly denied. The officer’s testimony and the inventory form containing the precise guidelines to be followed were sufficient to establish that a standardized police procedure was followed with respect to inventory searches (see, People v Galak, 80 NY2d 715). “Although the inventory search did not produce a record of every item that was in the vehicle, it was proven to have been conducted pursuant to a police procedure which was rationally designed to meet the objectives justifying such a search, and which effectively limited the [officer’s] discretion so as to assure that he was not simply rummaging for incriminating evidence” (People v Salazar, 225 AD2d 804, 805, lv denied 88 NY2d 969).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.